     Case 1:20-cv-02450-SHR-EB Document 49 Filed 08/16/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAURICE A. WILKINS,                :
   Plaintiff                       :
                                   :           No. 1:20-cv-2450
           v.                      :
                                   :           (Judge Rambo)
TOM WOLF, et al.,                  :
    Defendants                     :

                                 ORDER

     AND NOW, on this 16th day of August 2021, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT Plaintiff’s

motion to compel discovery (Doc. No. 46) is DENIED.


                                         s/ Sylvia H. Rambo
                                         United States District Judge
